Citation Nr: 0211367	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  97-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The veteran's claim was remanded by the Board in February 
1999.  The requested development has been accomplished and 
the veteran's claim is ready for consideration by the Board.

In an August 2002 Informal Hearing Presentation, the 
veteran's representative requested that the Board grant the 
veteran a total rating due to individual unemployability.  In 
a May 2001 rating decision the veteran was denied a total 
rating based on individual unemployability due to service-
connected disability.  A review of the record does not reveal 
that the veteran submitted a notice of disagreement with 
respect to this claim.  Accordingly, the claim for a total 
rating based on individual unemployability due to service-
connected disability is not currently before the Board.


FINDING OF FACT

The veteran's service-connected post traumatic stress 
disorder is manifested by symptoms of irritability, 
depression, nightmares, flashbacks, social isolation, and 
impairment of short-term memory, resulting in no more than 
severe impairment of social and industrial adaptability.



CONCLUSION OF LAW

The criteria for a 70 percent rating for post traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §  5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the SOC, and in 
the May 2001 SSOC.  The VA has no outstanding duty to inform.

The veteran's VA records and Social Security Administration 
records have been obtained.  The veteran has had complete and 
thorough VA psychiatric examinations.  The Board is unaware 
of any additional relevant evidence that is available, and 
the veteran has not indicated that there is any additional 
relevant evidence.  The Board concludes that all reasonable 
efforts have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim, therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The Board further notes that the RO has applied 
the VCAA in consideration of the veteran's claim.  In light 
of the above, there is no prejudice to the veteran in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disorder at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected post traumatic stress disorder, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran maintains that he is entitled to a rating in 
excess of 30 percent for his service-connected post-traumatic 
stress disorder.  He was granted service connection and a 30 
percent rating for post-traumatic stress disorder by rating 
action in February 1994.  The record reveals that the 
veteran's current claim for an increased rating for post-
traumatic stress disorder was initiated by a February 18, 
1997 VA examination.

At his February 1997 VA examination the veteran complained of 
nightmares.  He stated that he could not tolerate crowds, and 
that loud noises and the smell of diesel fuel caused him to 
have flashbacks.  The veteran reported that he had a terrible 
temper and that he took Desyrel in an attempt to control 
that.  The veteran's wife confirmed the veteran's poor temper 
control.  The veteran asserted that he had had suicidal 
thoughts, but he had not acted upon them.  The veteran's wife 
reported that everyone had to walk on eggshells when the 
veteran was around.  She also reported that the veteran's 
sleep was grossly disturbed, and that the veteran frequently 
got up and down all night long.  She stated that certain 
songs on the radio set him off into a restless frenzy.  
Objectively, the veteran seemed to be in control and he did 
not manifest any outward signs of distress.  The diagnosis 
was post-traumatic stress disorder, and the veteran's global 
assessment of functioning (GAF) was noted to be 50.

The veteran underwent VA psychological testing in April 1997.  
The veteran reported delusions and hallucinations, that 
intermittently disabled him personally and socially.  The VA 
examiner indicated that the veteran's post-traumatic stress 
disorder symptoms clustered in the severe range.  The 
examiner also noted that the veteran had severe social and 
occupational impairments and was unemployable.  The diagnoses 
included severe and chronic post-traumatic stress disorder 
with psychotic features and recurrent major depression.  The 
veteran's GAF was noted to be 45 and his SOFA was noted to be 
34.

The veteran and his wife appeared at the RO before a hearing 
officer in July 1997.  The veteran testified that he had 
frequent nightmares of Vietnam and that he was easily 
startled.  The veteran asserted that Social Security had 
awarded him benefits on the basis that he was disabled due to 
post-traumatic stress disorder.  The veteran stated that he 
often felt like he wanted to kill people who angered him.

The veteran underwent a psychological examination for Social 
Security purposes in February 1998.  The examiner noted that 
the veteran's disorder was primarily manifested by social 
avoidance and lethargy.  The diagnosis was post-traumatic 
stress disorder, medicated.  The veteran's GAF was noted to 
be from 60 to 65.

The veteran appeared before the undersigned Member of the 
Board in July 1998.  The veteran testified that he was 
granted Social Security benefits based solely on his post-
traumatic stress disorder.  He reported nightmares and 
flashbacks.  The veteran stated that he avoided people and 
that he had no hobbies.  The veteran asserted that he had 
occasional suicidal and homicidal ideas.  The veteran's 
spouse testified that the veteran was easily angered.

In a July 1998 letter, the veteran's spouse stated that the 
VA doctors only saw the veteran for a short period of time, 
after she had a chance to clean him up.  She said that she 
was exposed to his screams at night.  She stated that she 
heard the veteran's paranoid threats and experienced his 
psychotic behavior.  She noted that the veteran hated 
authority and was uncooperative when asked to do even the 
most menial tasks, such as bathing and combing his hair.

VA mental health clinic records dated from February 1999 to 
June 2000  indicate that the veteran reported trouble 
sleeping,  The veteran also showed emotional constriction and 
avoidance.  February and March 1999 VA outpatient treatment 
records indicate that the veteran had a GAF of 45.  In April 
and June 1999 the veteran had GAF's of 50.  In July, August, 
and September 1999 the veteran's GAF was noted to be 60.  In 
October 1999, the veteran's mood was dysphoric, and his GAF 
was noted to be 40.  A mental status examination in March 
2000 revealed the veteran to complain of insomnia and 
depression.  His mood was euthymic, he had impaired short-
term memory, impaired concentration, and impaired semantic 
memory.  The diagnosis was post-traumatic stress disorder and 
the veteran's GAF was 40.

In an August 2000 statement, the veteran's spouse asserted 
that the veteran's mental condition had deteriorated over the 
years.  She said that the veteran had frequent flashbacks and 
frequent episodes of anger and rage.

The veteran was afforded a VA psychiatric examination in 
August 2000.  The veteran reported that he was easily 
angered.  He stated that he had nightmares of Vietnam, which 
woke him up.  He reported flashbacks precipitated by loud 
noises, such as thunder and Fourth of July celebrations.  The 
veteran stated that he avoided crowds.  Objectively, the 
veteran presented with a sullen air.  He spoke at a low 
volume and barley opened his mouth.  The veteran's speech was 
of normal rate and was coherent.  His thoughts were organized 
and goal directed, with no delusions.  The veteran seemed to 
be comfortable without any evidence of physical or mental 
distress.  His memory and concentration were intact.  The 
examiner noted that the veteran could manage his financial 
affairs.  The examiner stated that the veteran's psychiatric 
manifestations were due to post-traumatic stress disorder, 
and he could not relate them to any other psychiatric 
disability.  The examiner further stated that the subjective 
and objective findings were not sufficient, or of such a 
nature, that he felt that they interfered with the veteran' 
ability to participate in productive employment, or in a 
reasonable amount of selected social, recreational, and 
diversional activities.  The veteran's GAF was noted to be 
65.  

A 30 percent evaluation for post-traumatic stress disorder 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The August 2000 VA examiner attributed all of the veteran's 
psychiatric disability to post-traumatic stress disorder.  
The April 1997 VA psychologist indicated that the veteran's 
post-traumatic stress disorder symptoms clustered in the 
severe range.  He noted that the veteran had severe social 
and occupational impairments and was unemployable due to 
post-traumatic stress disorder.  The veteran's spouse has 
reported that the veteran has periods of unprovoked anger and 
violent behavior.  The veteran has been noted to have GAF's 
of 40 by VA medical personnel in October 1999 and in March 
2000.  A GAF this low contemplates major impairment in 
several areas, including work.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM IV).  Consequently, the 
Board believes that the veteran's post-traumatic stress 
disorder symptoms are severe in nature.  The Board is of the 
opinion that this evidence shows that the veteran has 
impaired impulse control (such as unprovoked irritability), 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships, 
such that he more nearly meets the requirements for a 70 
percent rating for post-traumatic stress disorder.

While the April 1997 VA psychologist indicated that the 
veteran was unemployable due to post-traumatic stress 
disorder, the Board finds that the preponderance of the 
evidence indicates that the veteran's post-traumatic stress 
disorder does not result in total social and industrial 
impairment.  The August 2000 VA psychiatrist both reviewed 
the veteran's medical history in the claims file and examined 
the veteran.  He noted that the veteran's post-traumatic 
stress disorder symptoms were not of such nature to interfere 
with the veteran's ability to participate in productive 
employment.  The Board notes that the April 1997 VA 
psychologist did not indicate that he had examined the 
veteran's medical history.  Consequently, the Board finds the 
August 2000 VA psychiatric examination report to be more 
probative.  While the veteran has asserted that VA should 
consider him unemployable since he has been found to be 
unemployable by the Social Security Administration, the Board 
notes that the criteria for unemployability for VA purposes 
is different than that of the Social Security Administration, 
and that the VA must follow its own laws and regulations.  
The Board further notes that many of the VA treatment records 
indicate that the veteran had a GAF of from 60 to 65, which 
indicates only some mild symptoms or some difficulty in 
social or occupational functioning.  DSM IV.  The veteran has 
not been shown to have persistent delusions, hallucinations, 
grossly inappropriate behavior or any other deficiencies of 
thinking, memory, mood, judgment or other symptomatology of 
such severity as to result in total occupational and social 
impairment.  Accordingly, the veteran does not meet the 
criteria for a 100 percent rating for post-traumatic stress 
disorder.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2001) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
record does not reveal that the veteran's post-traumatic 
stress disorder has resulted in any recent hospitalization or 
any other such related factors such as to render impractical 
the application of the regular schedular standards.


ORDER

Entitlement to a 70 percent rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

